Citation Nr: 1340114	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for multiple sclerosis.  

3.  Entitlement to special monthly compensation based upon the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2011 rating decisions by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in May 2013, and a transcript of the hearing is of record.  

The issues of service connection for multiple sclerosis and special monthly compensation based upon the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's PTSD is not manifested by the type and degree of symptoms, or their effects, which result in occupational and social impairment with reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the increased rating claim, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A June 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and it provided notice regarding ratings and effective dates of awards.  The Veteran has therefore received the general-type notice described in Vazquez-Flores. 

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; examined the Veteran for the disability at issue in January and August 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they contain sufficient evidence to render a fair and impartial decision on the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Initially, the Board notes all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran appeals for a higher rating than 30 percent for his PTSD, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders,  Under that formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA PTSD examination in January 2012, the Veteran was living with his wife, and his children were visiting him regularly.  He was confined to a wheelchair due to a disorder other than PTSD and was dependent on his wife for management of his activities of daily living.  He reported that his lack of mobility precipitated occasional panic attacks, particularly when his wheelchair broke down.  He had long commute and work hours in his occupation as a representative.  He felt he often provided significant assistance to those being represented.  He had stopped volunteering for an organization due to transportation problems.  He indicated that he felt that he was losing control of his temper more frequently and often yelled at his wife and other acquaintances.  He had problems controlling his temper and with angry outbursts at work, likely due to PTSD.  It was noted that a GAF score of 75 had been reported in November 2011, and that the Veteran had not taken any psychiatric medications since his last VA examination.  

The examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms were: a depressed mood, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  The Veteran was felt to be capable of managing his financial affairs.  PTSD was diagnosed.  The examiner indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning and with normal routine behavior, self-care, and conversation best summarized the Veteran's level of occupational and social impairment from his PTSD.  The Veteran's GAF score was 60.

On VA PTSD examination in August 2012, the Veteran indicated that he resided with his wife, his son, and his daughter-in-law, and that he had 4 children and 2 grandchildren.  His wife worked, their marriage was good, and there had been no periods of separation.  His relationships with his children were described in positive terms, and he had wished closer relationships would have developed with them over the years.  He reported that he had no close relationships outside the family, and he described himself as difficult to associate with.  He was working as a representative and had been for 8 years, with his role involving case management, helping individuals acquire benefits, and so forth.  His prior employment in another profession had been diminished due to another disorder.  He used a ride service to get to and from work.  He was not receiving any mental health therapy presently, and had no history of arrests.  The Veteran's PTSD symptoms were a depressed mood and anxiety.  He was capable of managing his financial affairs.  The examiner reported that the Veteran was effectively employed, but that his interpersonal style had abrasive qualities.  It was likely to be tolerated in his current work role to a degree greater than what would likely be tolerated in different roles that were not associated with his advocacy occupation. 

The Veteran reported word finding and memory weaknesses, and it was felt that his cognitive symptoms and impairments were not likely associated with his PTSD, but rather, were secondary to changes associated with his multiple sclerosis.  The examiner indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning and with normal routine behavior, self-care, and conversation best summarized the Veteran's level of occupational and social impairment from his PTSD.  The Veteran's GAF score was 65.

During the Veteran's hearing before the undersigned in May 2013, it was argued that a 50 percent rating is warranted for his PTSD.  The Veteran stated that his PTSD does not interfere with his daily routine of work.  He clarified, however, that an associate sometimes takes over for him when he starts crying or when he has a temper tantrum.  That employee would not have to cover for him for too long.  The Veteran indicated that when he gets angry, it helps because the person he represents sees that he is not the only one that has issues that cause him to get angry about things.  

A review of VA treatment records reflect that it was reported the Veteran had refused PTSD treatment (see November 2, 2011 psychological evaluation on Virtual VA); however, he did address PTSD and depression issues several times with a VA psychologist in 2006 and 2007.  A February 2011 4-question PTSD screen was negative (available on Virtual VA):  the Veteran denied nightmares; avoidance; feelings of numbness from others, activities, or surroundings; and feeling constantly on guard, watchful, or easily startled.

Based on the evidence, the Board concludes that throughout the rating period, no more than a 30 percent rating is warranted for the Veteran's service-connected PTSD, as the preponderance of the evidence is against a finding that the Veteran's PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity or greater occupational and social impairment.  The evidence shows that the Veteran has a good, long-lasting marriage without any separations, and that he has lived with his wife, a son, and his daughter-in-law during the rating period, and used a ride service program, both without any reported interpersonal problems.  Likewise, he has been effectively employed, working long hours and often providing significant assistance as a representative, during the rating period.  The November 2011 psychological evaluation notes that he has a bachelor's of science degree in accounting and works as a certified public accountant as well as a representative for veterans.

Although one GAF score was 60 (January 2012), his GAF scores have primarily been higher, including scores of 65 (August 2012) and 75 (reported in November 2011).  Such scores are reflective of no more than mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well.  Even the GAF of 60 reflects no more than moderate symptoms.  Taken together, the Such scores are reflective of symptoms that are inconsistent with rating higher than 30 percent.  His symptoms have mainly been anxiety and depression with occasional panic attacks and temper problems.  While he may be difficult to associate with and may not have any close relationships outside of the family, given his occupational success and the reports about his work, it appears that his PTSD has not produced reduced reliability or productivity during the rating period, in spite of the fact that the Veteran sometimes has someone else briefly cover for him at work.  He testified that his clients appreciate his anger, and so it does not appear to negatively affect his employment.  He has been dealing with clients, without any reported problems other than anger issues which they understand, without being on medication or treatment, and he has no history of arrests.  He also is capable of managing his financial affairs.  

Accordingly, based on the evidence, the Board finds that a schedular rating higher than 30 percent for the Veteran's PTSD is not warranted for any part of the rating period.  In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to additional "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that staged ratings are not appropriate given the relative consistency of his PTSD symptoms during the appeal period.  

Extraschedular and Rice Considerations

The Board recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the PTSD symptoms described by the Veteran, depressed mood, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, fit squarely with the criteria found in the relevant Diagnostic Code, as discussed above.  The schedular criteria for psychiatric disorders, including PTSD, contemplate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These symptoms, and the short periods at work when the Veteran reported crying or having "temper tantrums" reasonably equate to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In short, the rating criteria contemplate not only his symptoms but the severity of his PTSD.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's VA examination reports indicate that he has been employed full time for the past 8 years as a representative, working long hours.  The August 2012 VA examiner indicated that his PTSD caused only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and during the Veteran's May 2013 hearing, it was conceded that a rating higher than 50 percent was not warranted for the Veteran's PTSD.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU at this time.

The preponderance of the evidence is against a higher rating than 30 percent for PTSD, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran claims service connection for multiple sclerosis.  His primary contention is that service connection for multiple sclerosis is warranted because it manifested to a degree of 10 percent or more within seven years from the date of his separation from service (in November 1970).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  

A VA examination with a medical opinion in September 2012 concluded that the Veteran had been diagnosed with primary progressive multiple sclerosis, a subtype of multiple sclerosis that excludes the existence of prior transient multiple sclerosis symptoms, and that there was no documentation of symptoms prior to 2003.  In part, the September 2012 opinion provider relied on the 2008 finding of the Veteran's treating neurologist, Dr. J.E.F., that the Veteran "most likely" had primary progressive multiple sclerosis.

Following the preparation of that opinion, the Veteran obtained another statement from his treating VA neurologist, Dr. J.E.F., in May 2013.  Dr. J.E.F. reviewed her 2008 note and provided the following addendum in May 2013:  "the patient's history of transient lower extremity sensory complaints in the 1970's could very well be consistent with a first demyelinating event followed by a remission.  Thus, this history could be just as likely be making his current diagnosis secondary progressive MS."

A physician's statement framed in terms such as "may" or "could" has limited probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  However, given Dr. J.E.F.'s recent addendum to her 2008 record, and given that the original 2008 record was relied upon by the 2012 opinion provider, an addendum opinion is necessary.

Alternately, during VA treatment in May 2008, the Veteran claimed that his multiple sclerosis is due to Agent Orange exposure.  He served in Vietnam during the Vietnam Era, and so he is presumed, under 38 U.S.C.A. § 1116 (West 2002), to have been exposed to Agent Orange during such service.  On remand, the RO should consider whether the Veteran's current multiple sclerosis is related to in-service Agent Orange Exposure.  

During the Veteran's May 2013 hearing, he indicated that he is predicating his claim for special monthly compensation on the success of his multiple sclerosis claim.  Accordingly, appellate adjudication of such issue is deferred pending completion of the action ordered below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental neurological medical opinion from the neurologist, Dr. J.S., who provided the September 2012 medical opinion.  If Dr. J.S. is not available, obtain a supplemental opinion from a physician with similar expertise (i.e., a neurologist).  Provide the examiner with the claims file and all necessary electronic records for review.

The examiner provide an opinion as to:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that: 
a. the Veteran's current multiple sclerosis was manifested within seven years of his service separation (the seven year period ended in November 1977).  A detailed explanation addressing the reasoning behind the opinion is requested; or
b. that the Veteran's multiple sclerosis is causally related to any incident of service, to include exposure to herbicides.  A detailed explanation addressing the reasoning behind the opinion is requested.

The opinion provider must expressly address the impact, if any, of Dr. J.E.F.'s May 9, 2013 addendum to her March 24, 2008 treatment record (finding that the Veteran's reports of transient lower extremity sensory complaints in the 1970s could very well be consistent with a first demyelinating event followed by remission, and that such history could be just as likely be making his current diagnosis secondary progressive MS).

The opinion provider should thoroughly review the Veteran's claims folder (paper and electronic), including the Veteran's pre-claim statement in May 2002, when he applied for pension for multiple sclerosis, that his first incident was in April 1994, his pre-claim May 2005 VA examination report which indicates that the Veteran was in good health after leaving the Navy, his May 2013 hearing transcript, the May 2013 statements from his wife and father-in-law, his July 2013 timeline, and the history of neurological symptoms as reported on VA examination in September 2012.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  Such readjudication should specifically address the matter of entitlement to service connection for multiple sclerosis as due to in-service Agent Orange exposure.  If the benefits sought on appeal remain denied, the Veteran and his agent should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


